Exhibit DOLLAR TREE THIRD QUARTER SALES INCREASE 11.6% THIRD QUARTER COMPARABLE-STORE SALES INCREASE 6.2% CHESAPEAKE, Va. – November 6, 2008 – Dollar Tree, Inc. (NASDAQ: DLTR), the nation’s largest discount variety store chain selling everything for $1 or less, reported total sales for its fiscal third quarter of 2008 were $1.11 billion, an 11.6% increase compared to $997.8 million in last year’s fiscal third quarter.Comparable-store sales for the quarter increased 6.2%. "Sales were consistently strong throughout the quarter,” President and CEO Bob Sasser said."Dollar Tree continued to demonstrate its relevance to consumers with our expanded selection of basic products, great seasonal merchandise for back-to-school through Halloween and surprising values across all categories in our stores.Customers responded with increased traffic and larger average transaction size.” The
